NO.
12-08-00147-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RICKEY CARNELL JONES,          §                      APPEAL FROM THE SEVENTH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of possession of a controlled substance.  The trial court assessed punishment at
imprisonment for five years.  We have
received the trial court’s certification showing that this is a plea bargain
case, and Appellant has no right of appeal. 
See Tex. R. App. P. 25.2(d).  Appellant and his trial counsel signed the
certification.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered April 23,
2008.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)